DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 1) in paragraph [0001] of the specification, as amended by the preliminary amendment filed January 6, 2020, applicant should update the status of the non-provisional applications, which are both abandoned; 2) page 2, paragraph [0008], last line, reference numeral “16” should be corrected to read --18--; 3) page 5, paragraph [0030], line 9, it is unclear as to what applicant intends with regard to the phrase “reversing motion Female” as the descriptive language pertaining to reference numeral 6; 4) the listing of reference numerals in paragraph [0030] is apparently superfluous, as each of the numerals should appear within the body of the text of the “Detailed Description of the Preferred Embodiment(s)”; 5) the listing of reference numerals in paragraph [0030] is incomplete, as it does not include numerals “100-108” that appear in Figure 7 of the drawings; 6) although reference numerals 10-13, 15, 24-27, and 31 appear in the listing of reference numerals in paragraph [0030] of the specification, they do not appear within the body the descriptive text of the specification.  
Appropriate correction is required.
The use of the term VELCRO, mentioned on page 11, line 10 of the specification, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Although appearing within the original claims, and thus having antecedence within the application, as filed, the phrase, “block shaped structure” does not appear anywhere within the body of the specification, nor is it related by inclusion of a reference numeral tied to the phrase to any specific structure within the drawings.  Applicant should amend the specification to clarify which element of the invention (as depicted by the drawings) is being recited by the instant claims, particularly independent claim 1.
Likewise, the term “head”, which appears in independent claim 10, and dependent claim 12, which has been inserted by applicant into the claims by the preliminary amendment filed January 22, 2020, in place of the phrase “block shaped structure”, is not specifically disclosed within the specification in such a clear manner as to inform the reader as to the specific structure or element of the invention to which the term “head” applies.  It is noted that paragraphs [0064] through [0066] of the specification recite the terms “the cleaning head”, “the handle/cleaning head”, and “the 
Applicant should amend the specification and/or drawings, without adding new matter, to clearly set forth the scope and meaning of the claim terms “block shaped structure” and “head”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 10, and thus each of dependent claims 11-19, it is unclear as to what applicant intends to claim with regard to the term “head”.  Wherein the specification and drawings do not set forth a clear definition of the term, it is impossible for the Examiner to determine a definitive scope of the claims with regard to the true meaning of the term “head”, as set forth in the claims.
Allowable Subject Matter
Claims 1-9 are allowed based upon the following interpretation of the claim terminology.  The block shaped structure is interpreted as referring to the substantially 
Calabrese ‘216 is considered to be the closest prior art teaching to the invention as recited by instant claim 1.  However, Calabrese ‘216 does not teach a “block shaped structure” to which a handle is connected.  Calabrese ‘216 can be fairly considered to teach a brush roll structure (28) and one could call roller (26) a block shaped structure, since it holds a wiping cloth thereon, however, even in the event that roller (26) were considered to teach the block shaped structure, the handle (18) of the reference is not connected to the roller (26).  Further, calling the outer housing of the Calabrese device the block shaped structure, since the handle is connected thereto and the handle changes sides relative to the outer housing as the brush roll structure is lowered into operable position, the housing is not equipped to hold a wiping cloth.
Claims 10-19 would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Here again, Calabrese ‘216 teaches the closest prior art.  However, noting Figs. 1 and 4 of the Calabrese ‘216 reference, the apparatus taught thereby cannot perform 
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S BUSHEY whose telephone number is (571)272-1153.  The examiner can normally be reached on M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/C.S.B/6-18-21
							/CHARLES S BUSHEY/                                                                            Primary Examiner, Art Unit 1776